Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
35 USC 101
Applicant amendments filed (10/05/2021) have been carefully considered.  Applicant’s amendments are sufficient to overcome grounds of rejection.
35 USC 112, sixth paragraph 
Applicant amendments filed (10/05/2021) have been carefully considered.  Applicant’s amendments are sufficient to overcome 35 USC 112, sixth paragraph interpretation. 
Prior Art Rejection
Applicant amendments filed (10/05/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
	ALLOWABLE SUBJECT MATTER	
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 18-21, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 18-21 that includes: 
Claims 1 & 18-20:
…
“
receive a plurality of captured images of a plurality of biological samples, wherein each captured image of the plurality of captured images includes the plurality of biological samples, the plurality of captured images includes a first captured image and a second captured image, and the first captured image has an imaging time different from an imaging time of the second captured image; detect a plurality of regions of interest in at least one captured image among the plurality of captured images of the plurality of biological samples; calculate a first feature amount related to a change in the plurality of regions of interest in the plurality of captured images; and calculate an evaluation value for a function of each biological sample of the plurality of biological samples based on the calculated first featurePage 4 of 25Application No. 16/081,774 Reply to Office Action of July 6, 2021amount, wherein the function of each biological sample of the plurality of biological samples is related to one of: absorption of a first substance from outside of a respective biological sample of the plurality of biological samples, or release of a second substance from the respective biological sample, and the calculated evaluation value corresponds to a number of biological samples, of the plurality of biological samples, that express the function.
”
Claim 21:
…
“
receive a plurality of captured images of a biological sample, wherein each captured image of the plurality of captured images includes the biological sample, the plurality of captured images includes a first captured image and a second captured image, and the first captured image has an imaging time different from an imaging time of the second captured image; detect at least one region of interest in at least one captured image among the plurality of captured images of the biological sample; identify a first region and a second region in the detected at least one region of interest, wherein the first region corresponds to the biological sample, and the second region corresponds to one of a first substance or a second substance; calculate a first feature amount related to a change in the first region in the plurality of captured images; calculate a second feature amount related to a change in the second region in the Page 13 of 25Application No. 16/081,774 Reply to Office Action of July 6, 2021 plurality of captured images; and calculate an evaluation value for a function of the biological sample based on the calculated first feature amount and the second feature amount, wherein the function of the biological sample is related to one of: absorption of the first substance from outside of the biological sample, or release of the second substance from the biological sample.
”
Regarding dependent claims 2-7 & 9-17 these claims are allowed because of their dependence on independent claims 1 & 18-21 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661